                Case 2:20-cv-01346-BAT Document 25 Filed 08/17/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                         SEATTLE DIVISION
 9

10
     GRAEME PARKER,                                     Civil No. 2:20-cv-01346-BAT
11
                     Plaintiff,
12
              vs.
13                                                      ORDER
     COMMISSIONER OF SOCIAL SECURITY,
14
                     Defendant.
15
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
16
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
17
     sentence four of 42 U.S.C. § 405(g). Upon remand from the district court, the Appeals Council
18
     will remand for further proceedings to offer Plaintiff the opportunity for a hearing before a
19
     different Administrative Law Judge (ALJ). The Appeals Council will instruct the ALJ as
20
     follows. The ALJ will evaluate Plaintiff’s schizoaffective disorder and substance use disorder
21
     beginning at step two of the sequential evaluation, and will evaluate Plaintiff’s symptom
22
     testimony and lay witness testimony. The ALJ will evaluate the opinions of State agency
23
     psychological consultants and assess Plaintiff’s residual functional capacity, obtaining medical
24

     Page 1    ORDER - [2:20-CV-01346-BAT]
                Case 2:20-cv-01346-BAT Document 25 Filed 08/17/21 Page 2 of 2



 1
     expert evidence. The ALJ will continue the sequential evaluation process, obtaining vocational
 2
     expert evidence as warranted. If the ALJ finds Plaintiff disabled considering substance abuse, the
 3
     ALJ will perform a Drug Abuse and Alcoholism (DAA) analysis to determine whether disability
 4
     would exist in the absence of substance abuse and, in doing so, the ALJ will consider evidence
 5
     from the medical expert.
 6
              Judgment shall be entered for Plaintiff. Upon proper presentation, the Court will consider
 7
     whether reasonable attorney fees, costs, and expenses should be awarded pursuant to the Equal
 8
     Access to Justice Act, 28 U.S.C. § 2412(d); 28 U.S.C. § 1920.
 9
              DATED this 17th day of August 2021.
10

11
                                                           A
                                                           BRIAN A. TSUCHIDA
12
                                                           United States Magistrate Judge
13

14
     Presented by:
15
     s/ Lisa Goldoftas
     LISA GOLDOFTAS
16
     Special Assistant United States Attorney
     Office of the General Counsel
17
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
18
     Seattle, WA 98104-7075
     Telephone: (206) 615-3858
19
     Fax: (206) 615-2531
     lisa.goldoftas@ssa.gov
20

21

22

23

24

     Page 2    ORDER - [2:20-CV-01346-BAT]
